J-S42014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

EDMOND JACKSON,

                            Appellant                 No. 2527 EDA 2014


                   Appeal from the PCRA Order August 15, 2014
              In the Court of Common Pleas of Philadelphia County
    Criminal Division at No(s): CP-51-CR-0305882-2005, CP-51-CR-0603441-
                                      2005


BEFORE: SHOGAN, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED SEPTEMBER 14, 2015

        Edmond Jackson (“Appellant”) appeals from the order denying his

petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S. §§ 9541-9546. We vacate and remand.

        We previously summarized the facts and procedural history underlying

Appellant’s convictions in our disposition of Appellant’s direct appeal:

        On the evening of October 14, 2004, Detective Ronald Dove,
        Detective James Waring, Officer Thomas Hood, and Officer
        Edward Allen were investigating a shooting incident that
        occurred earlier in the day in the neighborhood of 33rd and
        Cumberland Streets in Philadelphia. Charles Wesley was the
        target of that shooting. Detectives Dove and Waring were
        standing on 33rd Street, speaking to Gene Palmer about the
        incident. Officers Hood and Allen were sitting in a Ford Taurus
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S42014-15


     parked nearby on the street. Wesley was walking south on 33rd
     Street, with Sharee Norton and her two children, Sharron Norton
     and Shanya Wesley.

           A group of men, which included Appellant, Kyle Little,
     Mufusta McCloud, Ronald Alston, and Leroy Fair was walking
     toward them. The men were armed. As they neared Wesley,
     they started shooting. The officers exited their vehicle. Officer
     Allen pushed Palmer to the ground. Officer Hood radioed for
     assistance from other officers in the area. Detective Waring,
     Norton, and her children took cover. Detective Dove saw that the
     gunmen were firing in his direction, and took particular note of
     Appellant, who was in a white T-shirt. Detective Dove crouched
     to the ground. In total, between 50 and 80 shots were fired by
     the gunmen. Detective Dove fired four shots toward the
     gunmen. No one was injured. Wesley ran north on 33rd Street.
     The gunmen ran west on Cumberland toward 34th Street. The
     detectives and the officers pursued the gunmen. When Detective
     Dove rounded the corner of 33rd and Cumberland, he saw
     Appellant. Appellant turned, looked over his right shoulder at
     Detective Dove, and raised his gun toward the detective. In
     response, Detective Dove fired one shot at Appellant. Ultimately,
     Appellant and the other gunmen were apprehended.

           On October 14, 2004, Appellant was charged with, inter
     alia, two counts of attempted murder, seven counts of
     aggravated assault, carrying firearms without a license, and
     criminal conspiracy. 18 Pa.C.S.A. §§ 2502, 2702, 6106, 901,
     903.

            Appellant waived his right to a jury trial. Appellant’s trial
     began on November 7, 2005. On November 17, 2005, the trial
     court found Appellant guilty of all charges. On July 21, 2006, the
     trial court sentenced . . . Appellant to 13 ½ to 27 years
     incarceration.

Commonwealth v. Jackson, 955 A.2d 441, 442–443 (Pa. Super. 2008)

(footnote omitted).   The panel affirmed Appellant’s judgment of sentence,

id. at 450, and the Pennsylvania Supreme Court denied Appellant’s petition




                                    -2-
J-S42014-15


for allowance of appeal. Commonwealth v. Jackson, 967 A.2d 958 (Pa.

2009).

     Appellant filed a timely pro se PCRA petition on March 9, 2010. The

PCRA court appointed counsel who filed an amended petition on April 4,

2013, and an addendum on December 19, 2014. The Commonwealth filed a

motion to dismiss and a reply to the addendum on January 21, 2014, and

May 14, 2014, respectively. Pursuant to Pa.R.Crim.P. 907, the PCRA court

sent a notice of its intent to dismiss Appellant’s petition on July 15, 2014.

The PCRA court dismissed Appellant’s petition without a hearing on August

15, 2014. Appellant filed a timely appeal and, along with the PCRA court,

complied with Pa.R.A.P. 1925.

     On appeal, Appellant presents the following questions for our review:

     I.     Was the PCRA court’s dismissal of the Appellant’s PCRA
            Petition unsupported by the record and based on legal
            error because Appellant’s sentence is illegal and violates
            the provisions of the United States Constitution and the
            Pennsylvania Constitution barring double jeopardy and
            prior counsel was ineffective for failing to argue these
            issues?

     II.    Was the PCRA court’s dismissal of the Appellant’s PCRA
            Petition unsupported by the record and based on legal
            error because Appellant’s convictions violated the Due
            Process Clause of the Fourteenth Amendment to the United
            States Constitution and Due Process Clause of the
            Pennsylvania Constitution and prior counsel was ineffective
            for failing to argue this issue?

     III.   Was the PCRA court’s dismissal of the Appellant’s PCRA
            Petition unsupported by the record and based on legal
            error because prior counsel was ineffective when he failed


                                    -3-
J-S42014-15


            to object to Detective Dove’s testimony that the Detective
            had known Mr. Jackson for two years?

      IV.   Was the PCRA court’s dismissal of the Appellant’s PCRA
            Petition without a hearing an error because newly
            discovered    evidence  will demonstrate    Appellant’s
            conviction for the attempted murder of Detective Dove
            should be vacated?

      V.    In the alternative, should this matter be remanded back to
            the PCRA Court because after filing of Appellant’s appeal,
            Ronald Dove was charged with a number of crimes
            stemming from his misconduct as a police officer?

Appellant’s Brief at 5.

      When reviewing the propriety of an order denying PCRA relief, this

Court is limited to determining whether the evidence of record supports the

conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super. 2012).              We

grant great deference to the PCRA court’s findings that are supported in the

record and will not disturb them unless they have no support in the certified

record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa. Super. 2014).

      In order to obtain collateral relief, a PCRA petitioner must establish by

a preponderance of the evidence that his conviction or sentence resulted

from one or more of the circumstances enumerated in 42 Pa.C.S. §

9543(a)(2). Instantly, Appellant asserted in his PCRA petition the existence

of ineffective assistance of counsel (“IAC”) pursuant to 42 Pa.C.S. §

9543(a)(2)(ii).   To plead and prove ineffective assistance of counsel, a

petitioner must establish: (1) that the underlying issue has arguable merit;


                                     -4-
J-S42014-15


(2) counsel’s actions lacked an objective reasonable basis; and (3) actual

prejudice resulted from counsel’s act or failure to act.    Rykard, 55 A.3d
1177, 1189–1190 (Pa. Super. 2012).        A claim of ineffectiveness will be

denied if the petitioner’s evidence fails to meet any one of these prongs.

Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010); Commonwealth

v. Barnett, ___ A.3d ___, 2015 Pa. Super. 162 (Pa. Super., filed July 29,

2015). “We do not employ a hindsight analysis in comparing trial counsel’s

actions with other efforts he may have taken.” Commonwealth v. Stultz,

114 A.3d 865, 881 (Pa. Super. 2015).      Moreover, counsel is presumed to

have rendered effective assistance.    Commonwealth v. Montalvo, 114
A.3d 401, 410 (Pa. 2015). We have explained that trial counsel cannot be

deemed ineffective for failing to pursue a meritless claim. Commonwealth

v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en banc).

     Appellant first contends that prior counsel was ineffective in failing to

argue that Appellant’s sentence violates the provisions of the United States

and Pennsylvania Constitutions barring double jeopardy.     Appellant’s Brief

at 17.    Additionally, Appellant argues that the aggravated assault

convictions violate Pennsylvania’s merger doctrine. Id. at 20.

     As the Pennsylvania Supreme Court has explained:

     [t]he proscription against twice placing an individual in jeopardy
     of life or limb is found in the Fifth Amendment to the United
     States Constitution, made applicable to the states through the
     Fourteenth Amendment. Benton v. Maryland, 395 U.S. 784,
     794, 89 S. Ct. 2056, 23 L. Ed. 2d 707 (1969).            The double
     jeopardy protections afforded by our state constitution are

                                    -5-
J-S42014-15


     coextensive with those federal in origin; essentially, both
     prohibit successive prosecutions and multiple punishments for
     the same offense. Commonwealth v. Fletcher, 580 Pa. 403,
     861 A.2d 898, 912 (Pa. 2004). We have described double
     jeopardy rights as “freedom from the harassment of successive
     trials and the prohibition against double punishment.”
     Commonwealth v. Hude, 492 Pa. 600, 425 A.2d 313, 318 (Pa.
     1980) (plurality).

Commonwealth v. States, 938 A.2d 1016, 1019 (Pa. 2007). Thus, “[a]n

individual may be punished only once for a single act which causes a single

injury to the Commonwealth.”     Commonwealth v. Williams, 753 A.2d
856, 864 (Pa. Super. 2000) (citing Commonwealth v. Owens, 649 A.2d
129 (Pa. Super. 1994)).

     However, where more than one person is threatened or injured by a

single act of a defendant, the defendant is criminally liable for the harm

done to each victim.   Commonwealth v. Yates, 562 A.2d 908, 910 (Pa.

Super. 1989). We stated in Yates:

            Thus, it remains the law of this Commonwealth that the
     life and safety of each citizen is to be protected individually.
     There is no “two for one discount” in the Pennsylvania Crimes
     Code, and we will not permit criminals to imply one through
     distortion of the common-law merger doctrine. It shall not be a
     defense to liability that an indiscriminant force employed by a
     criminal injured or placed at risk more or different persons than
     intended. To the contrary, the only effective way for a criminal
     to limit potential liability in that respect is to choose more
     discriminant tools for achieving the criminal objective(s) sought,
     i.e., to stop using firearms and other instruments of crime which
     place bystanders at risk.

Yates, 562 A.2d at 911 (emphasis in original; footnote omitted).      “[T]he

merger doctrine is generally ‘a rule of statutory construction designed to


                                    -6-
J-S42014-15


determine whether the legislature intended for the punishment of one

offense to encompass that for another offense arising from the same

criminal act or transaction.’” Commonwealth v. Davidson, 938 A.2d 198,

217 (Pa. 2007) (quoting Commonwealth v. Collins, 764 A.2d 1056, 1057

(Pa. 2001)). “The purpose of the merger doctrine is double jeopardy-based,

i.e., to safeguard against multiple punishments for the same act. . . . The

test for sentencing merger is the same test utilized to decide whether more

than one offense has been committed in the double jeopardy context.” Id.

at 217–218.

      Our legislature has addressed the mandatory merger of crimes for the

purpose of sentencing in section 9765 of the sentencing code, which

provides as follows:

      § 9765. Merger of sentences

      No crimes shall merge for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the
      other offense. Where crimes merge for sentencing purposes, the
      court may sentence the defendant only on the higher graded
      offense.

42 Pa.C.S. § 9765.     To determine if two offenses merge for sentencing

purposes, the sentencing court must “assess whether the charges arose out

of a single set of facts and whether all the statutory elements of one offense

coincide with the statutory elements of the other offense.” Commonwealth

v. Martz, 926 A.2d 514, 526 (Pa. Super. 2007) (emphasis in original).




                                    -7-
J-S42014-15


       Here, the PCRA court disposed of Appellant’s double-jeopardy-based

merger issue with the following analysis:

       In the petition, counsel went on to cite and discuss in support [of
       Appellant’s argument] the holdings in Weakland and Williams,
       which are cited and discussed in Anderson.[1] [Appellant’s]
       argument would be perfectly sound if [Appellant] had been
       convicted of both the attempted murder and aggravated assault
       of the intended victim, and/or both the attempted murder and
       aggravated assault of the bystanders. What [Appellant] failed to
       mention is that in all of those cases the convictions were for
       crimes which were perpetrated upon a single victim; there were
       no bystanders to whom those criminal acts were also directed.
       In Anderson, the defendant shot the single victim, was tried by a
       jury and convicted of aggravated assault and attempted murder,
       was sentenced to consecutive terms for each offense, and the
       Court ruled, of course, that those two convictions should have
       merged and it vacated the sentence for the assault.

                                          * * *

       Counsel’s error here is in equating a single physical act, firing a
       bullet at an intended victim while bystanders are in the line of
       fire, with a single legally criminal act, attempted murder, and
       then equating that criminal act with the separate legally criminal
       acts of assaulting the bystanders. All of the defendants in the
       transferred intent cases discussed above were convicted and
       sentenced for more than one assault, those against the intended
       victims and those against the bystanders, based upon the single
       physical act of shooting at or assaulting the intended victim with
       the specific intent to injure him, which intent then transferred to
       the bystanders because they were in the line of fire. . . .
       [Appellant] was not charged with or convicted of aggravated
       assault on the intended victim, nor was he charged with or
       convicted of the attempted murder of the bystanders. Had he
       been convicted of both attempting to murder and assaulting
       either the intended victim and/or the bystanders then counsel’s
____________________________________________


1
 Commonwealth v. Weakland, 559 A.2d 25 (Pa. 1989), Commonwealth
v. Williams, 555 A.2d 1228 (1989), and Commonwealth v. Anderson,
650 A.2d 20 (Pa. 1994), respectively.



                                           -8-
J-S42014-15


       argument would have merit, but that is not what happened. He
       was simply convicted of committing separate crimes by having
       fired a single shot at one person while others were present and
       placed in harm’s way.

PCRA Court Opinion, 11/19/14, at 24, 26–27 (footnotes omitted).

       Upon review, we conclude that the PCRA court’s analysis is supported

by the record.      Appellant fired multiple shots at the intended victim while

bystanders were present, thereby exposing multiple people to the risk of

serious bodily injury or death. N.T., 11/10/15, at 4–24, 55. Thus, Appellant

committed the crime of attempted murder against the intended victim and

the crime of aggravated assault against each of the seven bystander-

victims.2 Appellant was convicted of and sentenced on these eight separate

crimes.    There was no lesser charge to merge into the attempted murder

conviction related to the intended victim, and there were no greater charges

into which the aggravated assault convictions related to the seven

bystanders could merge.          Appellant may not escape responsibility for the

crimes he committed against the intended victim and the seven bystanders.

____________________________________________


2
   Attempt is defined by statute as follows: “[A] person commits an attempt
when with the intent to commit a specific crime, he does any act which
constitutes a substantial step towards the commission of the crime.” 18
Pa.C.S. § 901(a). A person may be convicted of attempted murder “if he
takes a substantial step toward the commission of a killing, with the specific
intent in mind to commit such an act.” Commonwealth v. Dale, 836 A.2d
150, 152–153 (Pa. Super. 2003). “A person is guilty of aggravated assault if
he: (1) attempts to cause serious bodily injury to another, or causes such
injury intentionally, knowingly or recklessly under circumstances manifesting
extreme indifference to the value of human life.” 18 Pa.C.S. § 2702(a)(1).



                                           -9-
J-S42014-15


He is not entitled to a “discount” because his reckless conduct threatened

multiple victims. Yates, 562 A.2d at 911.

       Based on the foregoing, we discern no legal error in the PCRA court’s

conclusion that Appellant’s sentence did not violate the federal or state

prohibitions against double jeopardy or Pennsylvania’s merger doctrine.

Consequently, Appellant’s underlying claim lacks merit, and prior counsel

cannot be ineffective in failing to present this argument. Loner, 836 A.2d at

132.

       The Commonwealth points out that Appellant “tacks on a claim that his

sentences are illegal under 18 Pa.C.S. § 906 because he was supposedly

convicted of ‘multiple inchoate crimes for the same act.’” Commonwealth’s

Brief at 11 (citing Appellant’s Brief at 23).        Specifically, Appellant argues

that, “based on a singular set of facts, [he] was convicted of more than one

inchoate crime:       attempt to murder and attempt to cause serious bodily

injury. These crimes were required to merge at sentencing and they were

not merged.     For this reason, Appellant’s sentence is illegal.”       Appellant’s

Brief at 23. The PCRA court implicitly ruled that Appellant waived this issue

by failing to preserve and/or plead it.          Then, the PCRA court “simply

reiterate[d]   that    [Appellant’s]   convictions   were   based   on   completely

separate and distinct criminal acts, albeit based on a single physical one.”

PCRA Court Opinion, 12/19/14, at 27 (footnote omitted). Unlike the PCRA

court, we conclude that Appellant has raised a legality of sentence claim


                                        - 10 -
J-S42014-15


which we may review. See Commonwealth v. Berry, 877 A.2d 479, 487

(Pa. Super. 2005) (“[A] legality of sentence claim retains its non-waivable

status so long as the [PCRA’s] jurisdictional time limitations are satisfied.”).

Upon review, we conclude that Appellant’s position is untenable.

      Section 906 of the Crimes Code states: “[a] person may not be
      convicted of more than one of the inchoate crimes of criminal
      attempt, criminal solicitation or criminal conspiracy for conduct
      designed to commit or to culminate in the commission of the
      same crime.” 18 Pa.C.S. § 906. “Section 906 was designed to
      prevent multiple inchoate charges that carry with them the same
      criminal intent.” Commonwealth v. Davis, 704 A.2d 650, 653
      (Pa.Super.1997). Under section 906, “inchoate crimes merge
      only when directed to the commission of the same crime, not
      merely because they arise out of the same incident.”
      Commonwealth v. Graves, 510 Pa. 423, 508 A.2d 1198
      (1986) (emphasis added).

Commonwealth v. Welch, 912 A.2d 857, 859 (Pa. Super. 2006).

      To the extent Appellant posits that aggravated assault is one of the

multiple inchoate crimes, he is incorrect. “Statutes that make an attempt to

accomplish something sufficient to complete the crime say so explicitly.”

See Commonwealth v. Sims, 883 A.2d 593, 597 (Pa. 2005), rev’d on

other grounds, 919 A.2d 931 (Pa. 2007) (citing simple assault, 18 Pa.C.S. §

2701; aggravated assault, 18 Pa.C.S. § 2702; and robbery, 18 Pa.C.S. §

3701(2)).   In other words, notwithstanding its “attempt to cause serious

bodily injury” component, aggravated assault is not an inchoate offense.

Furthermore, we observe that Appellant was charged with—and convicted

of—two counts of one inchoate crime, i.e., attempted murder. Although the

two attempts arose out of the same criminal incident, they were intended to

                                     - 11 -
J-S42014-15


culminate in the commission of two different crimes, the death of the

intended victim and the death of Detective Ronald Dove (“Dove”).

Therefore, Appellant’s sentences do not run afoul of section 906, and

Appellant’s legality of sentence challenge fails.

      Next, Appellant contends that prior counsel was ineffective for failing

to argue that his convictions violated the due process clauses of the United

States and Pennsylvania Constitutions. Appellant’s Brief at 26. According to

Appellant, the Commonwealth failed to prove beyond a reasonable doubt the

mens rea element of his aggravated assault convictions.            Id. at 27.

Essentially, Appellant challenges the sufficiency of the evidence as an IAC

claim that prior counsel failed to challenge the doctrine of transferred intent

as a “constitutional issue of a violation of Due Process.” Id. at 28.

      The Commonwealth counters that Appellant’s underlying claim was

previously litigated on direct appeal and, therefore, is not reviewable

pursuant to 42 Pa.C.S. § 9543(a)(3).       Commonwealth’s Brief at 13.     The

Commonwealth further submits that an issue has been previously litigated if

“the highest appellate court in which the petitioner could have had review as

a matter of right has ruled on the merits of the issue.” Id. at 13 (citing 42

Pa.C.S. § 9544(a)(2)).

      The PCRA court agreed with the Commonwealth that Appellant’s

underlying claim was previously litigated:

           Our Supreme Court in Thompson, and this Court in
      [Appellant’s] direct appeal, have specifically ruled that the

                                     - 12 -
J-S42014-15


      transfer of the perpetrator’s intent to harm the intended victim
      to the unintended victims provided sufficient proof of the intent
      element of the crime of assault upon the latter, which, to
      intentionally belabor the point, is just another way of saying that
      [Appellant was] not . . . deprived of [his] liberty without full
      comport with the due process of law. PCRA counsel’s theory that
      applying transferred intent violates the due process clauses is
      not only not a new theory, it is the specific theory that was
      raised and rejected in [Appellant’s] direct appeal and he cannot
      be allowed to relitigate that theory under the sham pretext of a
      claim of ineffective assistance of counsel.

PCRA Court Opinion, 11/19/14, at 23 (internal quoted material and citation

omitted).

      The PCRA court is correct.    Although Appellant currently frames this

challenge as an IAC claim, this Court previously addressed the underlying

contention as a challenge to “the sufficiency of the evidence to sustain his

convictions for the aggravated assaults of Detective Waring, Officer Hood,

Officer Allen, Sharee Norton, Sharron Norton, Shanya Wesley, and Gene

Palmer.” Jackson, 955 A.2d at 445. We examined Appellant’s challenge in

depth, as follows:

      While Appellant admits that he intended to shoot Wesley,
      Appellant contends that these other persons were simply in the
      way.     Appellant argues that the Commonwealth failed to
      establish that he had the specific intent to cause serious bodily
      injury to any of these persons, and thus, the requisite intent for
      his aggravated assault convictions is lacking.

           Under the Crimes Code, a person is guilty of aggravated
      assault if he:

         (1) attempts to cause serious bodily injury to another, or
         causes such injury intentionally, knowingly or recklessly
         under circumstances manifesting extreme indifference to
         the value of human life;

                                    - 13 -
J-S42014-15



                                   ***

       (4) attempts to cause or intentionally or knowingly causes
       bodily injury to another with a deadly weapon[.]

     18 Pa.C.S.A. § 2702(a)(1), (4). An attempt under § 2702(a),
     requires a showing of a substantial step toward causing serious
     bodily injury to another, accompanied by an intent to inflict
     serious bodily injury. 18 Pa.C.S.A. § 901(a); Commonwealth
     v. Matthew, 589 Pa. 487, 909 A.2d 1254, 1257 (2006).
     “Serious bodily injury” is defined as “bodily injury which creates
     a substantial risk of death or which causes serious, permanent
     disfigurement, or protracted loss or impairment of the function
     of any bodily member or organ.” 18 Pa.C.S.A. § 2301. A
     “[d]eadly weapon” is “[a]ny firearm, whether loaded or
     unloaded, or any device designed as a weapon and capable of
     producing death or serious bodily injury[.]” 18 Pa.C.S.A. §
     2301.

           “A person acts intentionally with respect to a material
     aspect of an offense when ... it is his conscious object to engage
     in conduct of that nature or to cause such a result[.]” 18
     Pa.C.S.A. § 302(b)(1)(i). “‘As intent is a subjective frame of
     mind, it is of necessity difficult of direct proof.’” Matthew, 909
A.2d at 1257 (citations omitted). “The intent to cause serious
     bodily injury may be proven by direct or circumstantial
     evidence.” Id.

            In Commonwealth v. Alexander, 477 Pa. 190, 383 A.2d
887 (1978), the Pennsylvania Supreme Court articulated a
     totality of the circumstances test for determining whether a
     defendant, who was charged under the attempt provision of the
     aggravated assault statute, possessed the intent to inflict serous
     [sic] bodily injury. The test the Court provided consisted of a
     non-exhaustive list of factors to be considered on a case-by-case
     basis. The list included evidence of a significant difference in
     size or strength between the defendant and the victim, any
     restraint on the defendant preventing him from escalating the
     attack, the defendant’s use of a weapon or other implement to
     aid his attack, and statements or actions that might indicate his
     intent to inflict injury. Id. at 889. Recently, in Matthew, the
     Supreme Court re-affirmed the totality of the circumstances test
     announced in Alexander, and held that the test should be used

                                   - 14 -
J-S42014-15


     to decide whether there is sufficient evidence to convict a
     defendant charged with aggravated assault for attempting to
     inflict serious bodily injury upon another. Matthew, 909 A.2d at
     1259.

           In this case, there is no direct evidence of Appellant’s
     intent to cause serious bodily injury to Detective Waring, Officer
     Hood, Officer Allen, Sharee Norton, her two children, or Gene
     Palmer. Thus, any evidence of Appellant’s intent to do so must
     be gleaned from the other circumstances surrounding the shots
     Appellant fired on the evening of October 14, 2004.           The
     evidence shows that these persons were near Wesley, the
     person Appellant admitted he intended to shoot. The evidence
     also establishes that these persons were in the line of fire when
     Appellant started shooting at Wesley.

                                   * * *

           As noted, on the issue of Appellant’s intent in the present
     case, the evidence shows that Detective Waring, Officer Hood,
     Officer Allen, Sharee Norton, Sharron Norton, Shanya Wesley,
     and Gene Palmer were near Appellant’s intended victim. The
     evidence also shows that Appellant fired a deadly weapon toward
     them. There is, however, no other evidence, in the form of
     circumstances, actions or words, occurring before, during, or
     after the shooting, that tends to demonstrate that Appellant
     specifically intended to inflict injury upon these particular
     persons. Therefore, the only circumstance in the record from
     which it may be inferred that Appellant had the intent to cause
     these persons serious bodily injury was his firing a deadly
     weapon in their direction.      Based on the totality of the
     circumstances, we conclude that the evidence was insufficient to
     establish beyond a reasonable doubt that Appellant harbored the
     specific intent to cause serious bodily injury with a deadly
     weapon to any of these persons.

           Nonetheless, the Commonwealth contends that Appellant’s
     convictions for aggravated assault must stand.                  The
     Commonwealth argues that even if the evidence is insufficient to
     establish that Appellant had the specific intent to seriously injure
     these persons, the intent element is satisfied under the doctrine
     of transferred intent.4 The Commonwealth argues that under
     the doctrine, Appellant’s admitted intent to shoot and cause
     Wesley serious bodily harm, satisfies the intent element for

                                    - 15 -
J-S42014-15


     Appellant’s aggravated assault convictions of these persons.
     Appellant counters that the doctrine of transferred intent does
     not apply in this case because these persons were not actually
     injured. It is Appellant’s position that the doctrine is not meant
     to apply and has not been applied to a charge of aggravated
     assault, when criminal liability is premised on the attempt to
     cause serious bodily injury to another. See, e.g., State v.
     Brady, 393 Md. 502, 903 A.2d 870 (2006), cited in
     Commonwealth v. Bullock, 590 Pa. 480, 913 A.2d 207, 219 n.
     11 (2006), (concluding that the transferred intent doctrine does
     not apply to crimes of attempt because the defendant has
     committed a complete crime against the intended victim).
     Appellant further argues that 18 Pa.C.S.A. § 303(b), enacted to
     reflect existing law, reveals that the doctrine is to be used only
     where a defendant shoots a gun at a person, intending to cause
     serious bodily injury, but hits another, or where the defendant
     shoots the intended victim, but the bullet does not cause serious
     harm.
           4
              The doctrine of transferred intent was codified in
           18 Pa.C.S.A. § 303. Commonwealth v. Devine,
           750 A.2d 899, 904 (Pa.Super.2000), appeal denied,
           564 Pa. 703, 764 A.2d 1065 (2000). The statute
           provides in relevant part:

           § 303. Causal relationship between conduct
           and result

           (b) Divergence between result designed or
           contemplated        and      actual      result.—When
           intentionally or knowingly causing a particular result
           is an element of an offense, the element is not
           established if the actual result is not within the intent
           or the contemplation of the actor unless:

           (1) the actual result differs from that designed or
           contemplated as the case may be, only in the
           respect that a different person or different property
           is injured or affected or that the injury or harm
           designed or contemplated would have been more
           serious or more extensive than that caused; or

           (2) the actual result involves the same kind of injury
           or harm as that designed or contemplated and is not

                                    - 16 -
J-S42014-15


           too remote or accidental in its occurrence to have a
           bearing on the actor's liability or on the gravity of his
           offense.

           18 Pa.C.S.A. § 303(b).

                                       * * *

           In Commonwealth v. Thompson, 559 Pa. 229, 739 A.2d
1023 (1999), cert. denied, 531 U.S. 829, 121 S. Ct. 79, 148
L. Ed. 2d 41 (2000), our Supreme Court considered the doctrine
     of transferred intent. Based upon the Court’s pronouncement in
     Thompson regarding the doctrine, we are compelled to agree
     with the Commonwealth that the doctrine applies in Appellant’s
     case. In Thompson, the evidence established that Francisco
     Forbes drove to Donovan “George” Aitken’s apartment. Forbes
     was involved in Aitken’s marijuana business. When Forbes
     exited his vehicle, the defendant approached him and asked for
     a cigarette. Forbes indicated that he did not smoke, crossed the
     street, and entered Aitken’s apartment building. Later, Forbes,
     Aitken, and Aitken’s girlfriend exited the building. As Forbes was
     crossing the street towards his car, he saw the defendant pull
     out a handgun and begin firing. Forbes ducked, ran toward the
     apartment building, and escaped injury. Aitken was shot and fell
     to the ground. The defendant shot Aitken several more times.
     Aitken died from the gunshot wounds.

            The defendant was charged and convicted of, inter alia,
     first-degree murder as to Aitken and aggravated assault as to
     Forbes. The Commonwealth’s theory on the element of intent
     for the aggravated assault charge incorporated the doctrine of
     transferred intent. The trial court found that the doctrine applied
     and charged the jury accordingly.

           On appeal to the Supreme Court, the defendant challenged
     the sufficiency of the evidence on his conviction for aggravated
     assault as to Forbes. The defendant also asserted that the trial
     court erred in instructing the jury on the doctrine.         The
     defendant argued that the instruction was not warranted
     because Forbes was not an intended victim and because Forbes
     suffered no harm.

           The Supreme Court rejected the defendant’s argument,
     ruling that the doctrine of transferred intent applied in his case.

                                    - 17 -
J-S42014-15


     In doing so, the Court made clear that the defendant’s intent for
     the aggravated assault charge as to Forbes could be satisfied by
     application of the doctrine, even though Aitken, and not Forbes,
     was the intended victim, and despite the fact that Forbes was
     not injured. The Court stated:

               [I]n order to sustain the conviction for aggravated
        assault, the Commonwealth only needed to establish that
        appellant attempted to cause serious bodily injury. There
        is no requirement that the victim actually be injured.
        Moreover, appellant’s argument that the transferred intent
        instruction was not warranted because he did not intend to
        shoot Forbes ignores the essence of the transferred intent
        doctrine, that is, the person who ultimately is the victim
        not be the original intended victim. “The transferred intent
        theory provides that if the intent to commit a crime exists,
        this intent can be transferred for the purpose of finding the
        intent element of another crime.”        The evidence here
        demonstrated that appellant shot in the direction of Forbes
        even though he may have only intended to shoot Aitken.
        This evidence was sufficient to warrant the transferred
        intent instruction. Where the evidence is sufficient to
        support an instruction, a new trial is not warranted. Hence,
        this claim warrants no relief.

     Id. at 1029 (citations and footnote omitted) (emphasis in
     original).

           We conclude that Thompson controls and teaches that the
     doctrine of transferred intent applies in Appellant’s case. It is an
     established fact that Appellant specifically intended to cause
     serious bodily injury to Wesley with a deadly weapon. Under the
     doctrine, Appellant’s intent in this regard is transferred to
     Detective Waring, Officer Hood, Officer Allen, Sharee Norton,
     Sharron Norton, Shanya Wesley, and Gene Palmer. Therefore,
     the intent element for Appellant’s aggravated assault convictions
     as to these persons was met. Viewing the evidence in the light
     most favorable to the Commonwealth as verdict winner, together
     with all the reasonable inferences to be drawn, we conclude that
     the evidence was sufficient to sustain Appellant’s convictions for
     aggravated assault.

Jackson, 955 A.2d at 445–446, 448-450 (some footnotes omitted).


                                    - 18 -
J-S42014-15


      This Court already determined that Appellant’s aggravated assault

convictions were supported by sufficient evidence of intent through

application of the doctrine of transferred intent. Therefore, we conclude that

application of the transferred-intent doctrine did not result in a violation of

Appellant’s due process rights.   We further conclude that counsel was not

ineffective for failing to argue that the convictions violated the federal and

state due-process clauses.

      Through his third question, Appellant asserts that trial counsel was

ineffective for failing to object to the testimony of Dove that Dove had

known Appellant for two years. Appellant’s Brief at 34. Appellant contends

that this testimony was prejudicial because it raised an inference that

Appellant had committed other crimes, and it stripped him “of the

presumption of innocence.” Id. at 35.

      The challenged testimony arose during Dove’s direct examination:

      Q:    Had you ever seen – you said you arrested Edmond
      Jackson?

      A:    Yes.

      Q:    Had you ever seen him before?

      A:    Yes.

      Q:    How long before October 14, 2004 had you seen Mr.
      Jackson?

      A:    I’ve known of him for maybe two years, I probably seen
      him a couple times in between that.

N.T., 11/15/05, at 97–98.

                                    - 19 -
J-S42014-15


       The PCRA court rejected Appellant’s argument with the following

analysis:

             PCRA counsel described the testimony as follows: “The
       Detective explained that he was able to identify [Appellant]
       because he had known him for ‘maybe two years.’ [(](N.T.)
       11/15/05 at 97–98) and had seen [Appellant] a couple of times
       during that period.”; counsel then went on to acknowledge that
       “Although the Detective did not explicitly state that he knew
       [Appellant] from prior criminal contacts, but then leapt to the
       conclusion that that was the obvious implication.”

                                          * * *

       [O]ur courts have made explicitly clear that, as long as any
       references that the police make as to their prior personal
       knowledge of a defendant’s identity are devoid of any
       suggestions of prior criminal acts, those references would not be
       improper. . . . Even if a judge or jury would have assumed that
       the officer’s prior knowledge of the defendant’s identity did mean
       that he had prior criminal run-ins with the law, it would not have
       amounted to undue prejudice in view of all of the other relevant
       incriminating evidence.

                                          * * *

              In the amended petition, counsel went on to note that
       when the prosecutor began to ask the officer about knowing the
       other defendants, their attorneys objected but were overruled,
       but then concluded with the bald assumptions that [Appellant’s]
       trial counsel had no reasonable strategic basis for not objecting
       or requesting a mistrial, that had he objected and cited Clark
       and Trowery,[3] he would have been sustained, and that
       “Significant prejudice resulted because [i]f the Court had not
       known about [Appellant’s] prior contacts with the law, there is a
       reasonable likelihood the outcome of the trial would have been
       different. Of course, prior counsel’s “reasonable strategic basis
____________________________________________


3
     Commonwealth v. Clark, 309 A.2d 589 (Pa. 1973), and
Commonwealth v. Trowery, 235 A.2d 171 (Pa. Super. 1967),
respectively.



                                          - 20 -
J-S42014-15


     for not objecting or requesting a mistrial” was obviously the
     ethical duty of every attorney not to burden the court with
     completely frivolous objections or motions. Equally, of course,
     the next three conclusions are solely based on the unsupported
     assumptions that the officer’s comment did, in fact, imply “prior
     contacts with the law” and was, therefore, prejudicial and, was,
     therefore, objectionable, all of which assumptions every court
     quoted above clearly stated are erroneous if the comment does
     not contain any indication of prior criminal activity on the part of
     the defendant.     Other than that, the defendant made no
     attempts to demonstrate how those simple innocuous remarks
     had any effect on his convictions or that the outcome of the trial
     would have been different had his attorney objected and been
     sustained.

            Shorn of all those assumptions, [Appellant’s] argument is
     reduced to simply saying that his prior counsel erred and
     [Appellant] was thereby prejudiced, which is clearly both a
     failure to properly plead a case for PCRA relief, to plead and
     prove by a preponderance of the evidence that the underlying
     claim has arguable merit, counsel had not reasonable basis for
     his inaction and [Appellant] suffered prejudice as a result to the
     extent that the truth-determining process was so undermined
     that no reliable adjudication of guilty could have taken place,
     and, more particularly, a failure to preserve the issue for appeal,
     since he does not specify any of those alleged, or any other,
     deficiencies in counsels’ conduct in the 1925(b) Statement. In
     any event, since [Appellant] agrees that the officer only said he
     know him, period, this court need only point out that there
     would have been no basis for any objection and, therefore, his
     trial counsel cannot be faulted for not raising a frivolous one.
     And, finally, even if the trial judge did reach an inference of prior
     criminal activity, it would properly have been considered
     harmless in view of all of the other evidence.

PCRA Court Opinion, 11/19/14, at 7–12 (footnote and internal citations

omitted).

     Pennsylvania courts have addressed the issue Appellant now presents

in myriad cases.   Commonwealth v. Sanders, 442 A.2d 817, 818 (Pa.

Super. 1982); Commonwealth v. Potts, 460 A.2d 1127 (Pa. Super. 1983);

                                    - 21 -
J-S42014-15


Commonwealth        v.   Smith,   552 A.2d 1053    (Pa.   Super.   1988);

Commonwealth v. Robinson, 864 A.2d 460 (Pa. 2004).             Specifically, in

Smith, we reviewed a PCRA petitioner’s claim that the trial court erred in

allowing various police officers to refer to their prior contacts with the

petitioner and that trial counsel was ineffective for failing to preserve this

claim for review.    Smith, 552 A.2d at 1060.         We acknowledged that

reference to prior criminal activity by the accused, either expressly or by

reasonable implication, is impermissible.    Id. (citing Commonwealth v.

Percell, 454 A.2d 542, 544 (Pa. 1982)). We further recognized, however,

that “not everything a policeman says about a person constitutes an

inference of prior criminal activity on the part of that person.” Id. (quoting

Sanders, 442 A.2d at 818). Indeed:

         [m]erely because a police officer knows someone or
         knows where [he] may be found does not suggest that
         the person has been engaged in prior criminal activity. A
         policeman may know someone because they reside in the
         same neighborhood or for any number of reasons. We
         refuse to hold that a policeman’s statement to the effect
         that he knew someone, knew his nickname, or was
         familiar with the person’s whereabouts raises an
         inference of prior criminal activity.

Smith, 552 A.2d at 1060 (quoting Sanders, 442 A.2d at 818).

      Here, Dove testified, “I’ve known of [Appellant] for maybe two years, I

probably seen him a couple times in between that.” N.T., 11/15/05, at 97–

98. Because the officer testified only that he knew Appellant and had seen

him a couple of times, Appellant’s claim that this testimony raised an


                                    - 22 -
J-S42014-15


impermissible inference of prior criminal activity is meritless.             Smith and

Sanders; see also Commonwealth v. Riggins, 386 A.2d 520, 524 (Pa.

1978) (police detective’s testimony that he knew where defendant lived

“cannot be said to have given the jury the impression that appellant must

have been involved in prior criminal activity”).            Accordingly, we hold that

trial counsel was not ineffective for failing to preserve a claim relating to the

admissibility of Dove’s testimony.

       Appellant’s fourth issue challenges the dismissal of his petition without

a hearing based upon newly discovered evidence.               Appellant’s Brief at 37.

According to Appellant, his conviction for the attempted murder of Dove

should be vacated based on news of Dove’s official firing from the

Philadelphia Police Department on or before December 6, 2013, for

withholding evidence in multiple homicide cases.                 Id. at 38.4     Citing

Commonwealth           v.   Castro,     93 A.3d 818    (Pa.   2014),    Appellant

acknowledges that a newspaper article, in and of itself, does not constitute

newly discovered evidence.           Appellant’s Brief at 40.       For that reason,

Appellant complains that the PCRA court denied his request for permission

and funding to conduct discovery regarding Dove’s misconduct “and the

____________________________________________


4
  Based on Dove’s testimony that he knew Appellant, that he saw a man in
a white shirt raise a gun toward him, and that Appellant was wearing a white
shirt when apprehended, Appellant was the only co-defendant charged with
and convicted of the attempted murder of Dove. N.T., 11/15/05, at 74–78,
81–82, 97–98.



                                          - 23 -
J-S42014-15


implications for Appellant’s case.”    Id. at 38–39, 40.      Also relying on the

Castro decision, the PCRA court dismissed Appellant’s petition without

allowing discovery or conducting a hearing because Appellant “did not

present any real evidence or the identities of any witnesses who could

supply such evidence to support his after discovered evidence claim.” PCRA

Court Opinion, 11/19/14, at 31.

       The   Castro   decision   addressed     “whether   a   newspaper    article

submitted as the sole support for a motion for new trial on the basis of after-

discovered evidence warrants the grant of a hearing.” Castro, 93 A.3d at

819.    Castro was convicted of drug offenses based on evidence that

Philadelphia Police Officer Cujdik gave pre-recorded money to a confidential

informant, who then entered the defendant’s home and purchased drugs.

Four days after Castro’s trial, the Philadelphia Daily News published an

article alleging that Officer Cujdik was under investigation for corruption and

falsification of evidence in another case involving the same confidential

informant. Holding that allegations in the article did not constitute evidence,

the Pennsylvania Supreme Court reversed this Court’s order remanding for a

hearing on Castro’s after-discovered evidence claim. Id. at 828.

       Here, Appellant acknowledges that, at the time of his PCRA petition

and addendum, his “only proof of [Dove’s] misconduct was media reports.”

Appellant’s Brief at 38. For that reason, Appellant requested leave “to send

subpoenas for Dove’s internal affairs files, personnel file, disciplinary file,


                                      - 24 -
J-S42014-15


and his departmental file.”   Id. at 40.     According to Appellant, “additional

discovery was appropriate and necessary” to show that Dove “flouted

departmental policies and routinely lied during homicide investigations.” Id.

      We note that the denial of a request for post-conviction discovery is

reviewed for an abuse of discretion. Commonwealth v. Collins, 957 A.2d
237, 272 (Pa. 2008).    Discovery in PCRA proceedings cannot be used as an

excuse for engaging in a “fishing expedition.”       Commonwealth v. Lark,

746 A.2d 585, 591 (Pa. 2000).

      Appellant’s argument is not persuasive for two reasons.         First, the

Castro Court expressly rejected newspaper articles, absent more, as

sufficient evidence to warrant a new trial or—by extension under the PCRA—

an evidentiary hearing. Second, Appellant can only speculate as to what he

would have found in Dove’s files if he had been permitted discovery.        We

discern no abuse of the PCRA court’s discretion in refusing to allow a fishing

expedition based on a newspaper article and Appellant’s speculation. Lark,
746 A.2d at 591.

      We reach the opposite conclusion with regard to Appellant’s fifth issue,

which, because of timing, the PCRA court did not address.          According to

Appellant, while this appeal from the denial of collateral relief was pending,

“Ronald Dove was arrested and charged with: obstructing justice, unsworn

falsification to authorities, tamp[er]ing with/fabricating evidence, hindering

prosecution, flight, and conspiracy.” Appellant’s Brief at 42 (citing Appellate


                                    - 25 -
J-S42014-15


Brief Appendix D, “Dove Docket” at 2).         We take judicial notice of the

criminal docket at CP-51-CR-0001382-2015, Commonwealth v. Ronald S.

Dove, and the charges listed therein as set forth by Appellant. Moreover,

we take judicial notice of the following docket entries:     “Case relisted for

status of negotiations/possible non-trial disposition on 9/8/15 courtroom

1008.     Trial readiness conference scheduled for 2/15/16 courtroom 1008.

Jury Trial date scheduled for 2/17/16 courtroom 1008. Defendant is on bail

and has signed service.” Docket No. CP-51-CR-0001382-2015 at 4.

        In light of the change in Dove’s status from “under investigation” to

“facing charges,” Appellant requests that we remand for an evidentiary

hearing. Appellant’s Brief at 43. To be entitled to relief under the PCRA on

this basis:

        the petitioner must plead and prove by a preponderance of the
        evidence “[t]he unavailability at the time of trial of exculpatory
        evidence that has subsequently become available and would
        have changed the outcome of the trial if it had been introduced.”
        42 Pa.C.S.A. § 9543(a)(2)(vi). As our Supreme Court has
        summarized:

              To obtain relief based on after-discovered evidence,
              [an] appellant must demonstrate that the evidence:
              (1) could not have been obtained prior to the
              conclusion of the trial by the exercise of reasonable
              diligence; (2) is not merely corroborative or
              cumulative; (3) will not be used solely to impeach
              the credibility of a witness; and (4) would likely
              result in a different verdict if a new trial were
              granted.

        Commonwealth v. Pagan, 597 Pa. 69, 106, 950 A.2d 270, 292
        (2008) (citations omitted). “The test is conjunctive; the
        [appellant] must show by a preponderance of the evidence that

                                      - 26 -
J-S42014-15


       each of these factors has been met in order for a new trial to be
       warranted.” Commonwealth v. Padillas, 997 A.2d 356, 363
       (Pa.Super.2010) (citation omitted). Further, when reviewing the
       decision to grant or deny a new trial on the basis of after-
       discovered evidence, an appellate court is to determine whether
       the PCRA court committed an abuse of discretion or error of law
       that controlled the outcome of the case. Commonwealth v.
       Reese, 444 Pa.Super. 38, 663 A.2d 206 (1995).

Commonwealth v. Foreman, 55 A.3d 532, 537 (Pa. Super. 2012).

       Upon application of the four-prong test to Appellant’s after-discovered-

evidence claim, we conclude that he is entitled to an evidentiary hearing.

First, Appellant could not have obtained evidence regarding Dove’s alleged

official misconduct prior to the conclusion of his trial because the initial

newspaper article was not published until years after Appellant’s trial

concluded.      Second, as Appellant submits, evidence of Dove’s alleged

misconduct      “was    not    cumulative      because   nothing   offered    at    trial

demonstrated that Dove habitually manipulated evidence or improperly

interfered with homicide investigations.”          Appellant’s Brief at 41.        Third,

although evidence of Dove’s misconduct in other homicide cases would serve

to impeach Dove’s testimony, such evidence—if connected to Appellant’s

case and believed—could also result in a different verdict because Dove’s

testimony was the sole basis for Appellant’s second attempted-murder

conviction and sentence.5         Accord Commonwealth v. Rivera, 939 A.2d

____________________________________________


5
  Compare Foreman, 55 A.3d at 537 (where appellant did not establish a
nexus between his case and detective’s alleged misconduct, other evidence
(Footnote Continued Next Page)


                                          - 27 -
J-S42014-15


355, 359 (Pa. Super. 2007) (holding that appellant was entitled to

evidentiary hearing where he could not have discovered expert witness’

alleged criminal activities before his trial ended; this after-discovered

evidence was neither corroborative nor cumulative; the after-discovered

evidence called into serious question the type and amount of drug upon

which appellant’s conviction and sentence were based).

      In sum, we conclude that Appellant’s first four claims do not establish

a basis for PCRA relief. However, in his fifth claim, Appellant presents more

than a newspaper article alleging misconduct by Dove.           Actual charges

implicating the former detective’s role in Appellant’s case have been filed

against Dove.     Thus, we conclude that Appellant’s final issue warrants an

evidentiary hearing to determine if collateral relief in the form of a new trial

is warranted based upon after-discovered evidence.

      Order vacated. Case remanded for an evidentiary hearing consistent

with this Memorandum. Jurisdiction relinquished.


                       _______________________
(Footnote Continued)

of appellant’s guilt existed, and detective was eventually found not guilty of
all charges, appellant’s assertion that detective committed misconduct in his
case was pure conjecture and would not compel a different jury verdict);
Commonwealth v. Estepp, 17 A.3d 939, 943 (Pa. Super. 2011)
(“Appellant can only speculate about possible corruption that has not been
corroborated.”). But see Foreman, 55 A.3d at 539 (Wecht, J. dissenting)
(“[If] the goal is to find justice, there well may be circumstances where
after-discovered evidence that goes only to attack credibility may justify a
new trial.”) (citing Commonwealth v. Choice, 830 A.2d 1005 (Pa. Super.
2003) (Klein, J. dissenting)).



                                           - 28 -
J-S42014-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/14/2015




                          - 29 -